DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-15, 21-22 and 24-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference is Hunwick (US 2014/0356267 A1).
	Regarding claim 8, Hunwick discloses a system for manufacturing a concrete product, comprising: a leaching reactor (20); a precipitation reactor (26) connected to the leaching reactor (20); and a set of heat exchangers (21) thermally connected to the leaching reactor (20) and the precipitation reactor (26) (see figures 1A-B and paragraphs 0078-0100).
	Hunwick fails to disclose a set of heat exchangers configured to source heat from a flue gas stream and transfer residual heat from the flue gas to liquid water feeding the leaching and precipitation reactors.
	Claims 9-15 depend on claim 8.
Regarding claim 21, Hunwick discloses a system for manufacturing a concrete product, comprising: a leaching reactor (20); a precipitation reactor (26) connected to the leaching reactor (20); a set of heat exchangers (21) thermally connected to the leaching reactor (20) and the precipitation reactor (26) (see figures 1A-B and paragraphs 0078-0100).
Hunwick fails to disclose a set of heat exchangers configured to source heat from a flue gas stream; and a concentrator for controlled concentration of calcium ions and/or magnesium ions connected between the leaching reactor and the precipitation reactor.

Claim 33 is drawn to a method of manufacturing a carbonated concrete product using the system of claim 8.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 23, 2021, with respect to the objection of claims 10, 11, 21 and 24-25 have been fully considered and are persuasive.  The objection of claims 10, 11, 21 and 24-25 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774